ses n ae j re tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas texas date date release number release date legend org organization name xx date address address org address dear employer_identification_number person to contact id number contact numbers voice fax under group ruling number in may 19xx you were held to be exempt from federal_income_tax under sec_501 we have determined you have not operated in accordance with the provisions of sec_501 we have explained the basis for our determination in the enclosed report of examination on 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code therefore your exemption from federal_income_tax is revoked effective january 20xx you have filed taxable returns on form s for the year s ended 20xx 20xx 20xx with us with the appropriate service_center indicated in the instructions for the return for future periods you are required to file form_1120 this is a final adverse determination_letter with regard to your status under sec_501 if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number v department of the ‘i'reasury - intemal revenue service foon 886a name of taxpayer org schedule no or exhibit year period ended june 20xx explanation of items legend org organization name president president issue xx date city city state state cco co whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 facts org hereinafter org whose employer_identification_number is was incorporated on april 20xx org is recognized as an organization exempt from federal_income_tax as described in sec_501 c of the code and is under the group ruling number org maintains two liquor licenses their primary license number is and this is to sell liquor by the drink for a tax exempt entity the secondary license number is and this is to sell liquor by the drink on sundays in chapter sec_311 of the state revised statutes liquor control law in order for a licensee to sell intoxicating liquor outside city limits a licensee must meet certain provisions such as having obtained an exemption from the payment of federal income taxes as provided in sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 or sec_501 of the united_states internal_revenue_code of as amended in any incorporated city having a population of less than big_number inhabitants as determined by the last decennial census under the provisions and methods set out in this chapter also in chapter sec_311 of the state revised statutes liquor control law states that an organization can obtain a license to sell liquor by the drink if at least of the gross_income of which is derived from the sale of prepared meals or food consumed on such premises or which has an annual gross_income of at least dollar_figure from the sale of prepared meals or food consumed on such premises co was unable to meet the food sales requirements since president's inception with the co president has been able to sell liquor by the drink because of his organization’s exemption from federal_income_tax under sec_501 co is located in city state co meets the requirements in sec_311 of the state revised statutes liquor control law because as of the last decennial census the population was which is well above the big_number minimum required for an organization to obtain a license to sell liquor by the drink without being exempt from federal_income_tax form 886-a rev department of the treasury - internal_revenue_service page -1-
